Citation Nr: 0927811	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a back disorder, claimed as a lumbar and/or dorsal spine 
disorder, to include as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for a lung disorder, 
claimed as chronic obstructive pulmonary disease (COPD), 
asthma, and sleep apnea, to include as secondary to asbestos 
exposure and/or radiation exposure.

4.  Entitlement to service connection for depression to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.

In February 2008, the claim was remanded for further 
evidentiary development.  The requested action was taken and 
the claim is appropriately before the Board for review.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
one matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a back disorder.  

The Board notes that in a December 2005 communication to VA, 
the Veteran appeared to have raised claims, or requests to 
reopen previously denied claims, regarding his service-
connected coccyx cysts, coccyx cyst scars, heart condition, 
and irritable bowel syndrome.  The Board refers these issues 
to the RO for any appropriate action.  

The issue of entitlement to service connection for depression 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An April 1999 rating decision denied service connection 
for a back disorder.  The Veteran did not appeal the denial 
and it became final.

3.  Evidence received since the April 1999 rating decision 
denying service connection for back disorder is not new and 
material and is not reopened.  

4.  The Veteran is not currently diagnosed as having a hiatal 
hernia or GERD attributable to his period of active duty.  

5.  The Veteran is not currently diagnosed as having a lung 
disorder that is related to in-service exposure to either 
asbestos or radiation, nor is it attributable to his period 
of active duty.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision declining to find new and 
material evidence had been received to reopen the previously 
denied claim of service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Evidence obtained since the April 1999 rating decision 
regarding the claim of entitlement to service connection for 
a back disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for a grant of service connection for hiatal 
hernia/GERD have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  A lung disorder was not incurred in or aggravated by 
service, nor was it due to exposure to asbestos or radiation 
in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.311 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in August 2003, April 2006, and June 2008, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the April 2006 notice.  With 
respect to obtaining new and material evidence, the Board 
finds that the June 2008 letter also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the Veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2003 VCAA notice was given 
prior to the appealed AOJ decision, dated in January 2004.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

New and material

In June 1995, the Veteran was initially denied service 
connection for a back disorder generally because there was no 
evidence of a disease or injury noted in service, nor did he 
have arthritis of the spine within one year of service 
discharge.  No appeal was sought, and the decision became 
final.  In April 1999, the RO most recently declined to find 
that new and material evidence had been received to reopen 
the previously denied claim of service connection for a back 
disorder, finding no new evidence of a link between the 
Veteran's service and his claimed disability.  The Veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, this 
decision also became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Pursuant to an application received in March 2003, the 
Veteran seeks to reopen his previously denied claim of 
service connection for a back disorder.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the April 1999 rating decision 
included, service treatment records (STRs) and private 
treatment records.  The STRs are devoid of treatment for any 
back-related pain or injury.  Relevant post-service treatment 
records reflect the onset of back pain in 1991 following a 
work-related injury.  Also indicated was a history of spina 
bifida occulta, which was noted to be congenital in nature, 
and asymptomatic until the 1991 work injury.

Evidence received since the April 1999 rating decision 
includes, VA and private treatment records, VA examinations 
dated in September 2003, an August 2005 letter from the 
Veteran's private treating physician, and the Veteran's 
statements.

The relevant treatment records dated since April 1999 reflect 
treatment for, inter alia, back pain, degenerative disc 
disease of the lumbar spine and canal stenosis.  During the 
September 2003 VA examination, the Veteran was found to have 
diffuse osteoarthritis in all joints causing him aches and 
pain that were listed as typical for the nature and history 
of the disease.  The examiner indicated that it is not as 
least as likely as not related to any injuries he incurred 
during active duty.  The Veteran's statements essentially 
assert the same contentions as at the time of the last final 
decision-that his back disorder is due to an in-service 
injury.  The August 2005 letter from the Veteran's treating 
physician indicates that the Veteran is disabled and has been 
treated for many years for his current back disorder.  This 
physician, however, did not relate any current back disorder 
to a disease or injury during service.  The new evidence also 
does not relate any current back disorder to a service-
connected disability.  

Upon careful review of the evidence of record, the Board 
finds that new and material has not been received to reopen 
the Veteran's previously denied claim of service connection 
for a back disorder.  The evidence is new, as it was not 
before agency decisionmakers when rendering the prior 
decision, but it is not material as it does not speak to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the new evidence does not show that any current 
back disorder is related to the Veteran's service or a 
service-connected disability.  Additionally, the evidence 
merely confirms the fact that the Veteran has a back 
disorder, and this is essentially duplicative and redundant 
of the evidence of record at the time of the April 1999 
rating decision.  As new and material evidence has not been 
received, the claim of service connection for a back disorder 
is not reopened and remains denied.  

Service connection 

The Veteran essentially contends that his currently diagnosed 
hiatal hernia/GERD and lung disorder are attributable to his 
period of active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain diseases, such as coccidiodomycosis, ulcers, and 
anemia, are deemed to be chronic diseases under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if 
the evidence shows that the diseases manifest to a degree of 
ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Hiatal hernia

The Veteran seeks service connection for hiatal hernia, also 
diagnosed as gastroesophageal reflux disease (GERD).

The Veteran's STRs are devoid of any treatment or complaints 
related to symptoms of GERD, hiatal hernia, anemia, or 
ulcers.  The Veteran first reported seeking treatment related 
to reflux in the early 1990s.  

During the Veteran's September 2003 VA examination, he 
reported a burning sensation in the chest occurring once 
monthly.  He advised that he controls the symptoms by not 
eating foods that cause the problems.  The Veteran further 
related that he experienced reflux upon lying down, but 
denied nausea and vomiting.  He also denied any current 
treatment or medication regimen.  The examiner diagnosed the 
Veteran as having a hiatal hernia.  She indicated that his 
"hiatal hernia is least as likely as not service connectd 
[sic]."  The examiner indicated that hiatal hernias are more 
common in obese patients.  The Board found that this 
examination was inadequate as the examiner did not provide a 
rationale for her opinion.  

Pursuant to the Board's February 2008 remand, the Veteran 
underwent another VA examination in February 2009.  The 
examiner reviewed the medical records and found no evidence 
of previous diagnosis or treatment of esophagus or hiatal 
hernia problems.  He reported a ten-year history of symptoms 
of pyrosis-mostly in the epigastric area.  The Veteran 
experienced no substernal pain, hematemesis or melena.  The 
Veteran reported experiencing reflux or regurgitation.  The 
Veteran advised that eight or nine years prior he was 
prescribed some white pills that were helpful with his 
symptoms, but he stopped receiving them and never mentioned 
this to his doctor.  The examiner indicated that he reviewed 
VA treatment records from that time frame and found no 
treatment for or diagnosis of reflux.  The examiner noted 
difficulty in understanding the Veteran's history regarding 
the claimed condition and it "obscured any history of 
significant reflux disease," but currently diagnosed the 
Veteran as having GERD and mild anemia.  The examiner 
indicated that the Veteran's GERD "is hardly a problem that 
would be related to his military service," and opined that 
it was less likely than not that his "currently apparent" 
GERD began during active duty.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a hiatal hernia/GERD.  
Although the Veteran is currently diagnosed as having mild 
anemia, there is no medical evidence of record to show the 
Veteran had any type of ulcer or anemia within one year of 
service discharge.  As noted above, the STRs are devoid of 
any complaints related to reflux symptomatology, and the 
earliest reported onset of reflux was in the early 1990s-
over 30 years following discharge from service.  There is no 
question that the Veteran currently has GERD, but there is no 
clinical evidence of record linking the Veteran's current 
hiatal hernia/GERD to service.  Absent a competent medical 
opinion linking the claimed disability to service, service 
connection must be denied.  

Lung disorder

The Veteran seeks service connection for a lung disorder, 
claimed as COPD secondary to asbestos and/or radiation 
exposure in service

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The Veteran's STRs are devoid of any treatment for a 
respiratory condition.  Upon discharge from service, there 
was no notation made on his separation examination regarding 
any respiratory condition.  

A March 1996 chest x-ray, performed after complaints of 
bronchitis, noted that the Veteran's lungs were essentially 
normal, despite showing a small calcified granuloma in the 
left upper lung.  An August 1998 chest x-ray revealed well-
expanded and clear lungs with no acute abnormality seen.  In 
December 1998, the Veteran was noted to have dependent COPD 
and asthma.  In June 1999, the Veteran was diagnosed as 
having mild COPD.  No opinion as to the likely cause of his 
lung disorder was noted.  He was later diagnosed as also 
having sleep apnea.  A May 2003 x-ray noted fullness in the 
left hilar region of the lung.  

In September 2003, the Veteran underwent a VA examination.  
Upon review of the Veteran's medical chart, the examiner 
noted that the Veteran claimed exposure to asbestos while 
aboard ship in the Navy.  The Veteran denied any use of 
tobacco.  The examiner opined that the Veteran's 
"respiratory conditions is [sic] least as likely as not 
related to exposure to environmental irritants while on board 
ship."  The examiner did not discuss what environmental 
irritants caused the condition, nor did she provide further 
rationale for her opinion.  Pulmonary function tests (PFTs) 
revealed normal spirometry and lung volumes.  The Board found 
that this VA examination was inadequate due to the unclear 
nature of the opinion, as well as the lack of rationale.  

An October 2003 letter from the Veteran's treating physician 
noted that the Veteran was being treated for COPD, which 
limited his breathing ability.  The physician did not assert 
whether the COPD had anything to do with service or the 
alleged asbestos and radiation exposure.  

Pursuant to the Board's February 2008 remand, the Veteran 
underwent another VA examination in February 2009.  During 
the examination, the Veteran reported being exposed to 
radiation during atomic bomb testing.  He further noted that 
during service, he slept in a bunk with asbestos wrapped 
pipes directly over his head.  The Veteran reported that 
there was no removing or reinstallation of pipe lagging and 
if there were any breaks in the pipe wrapping, it was patched 
or replaced immediately.  The Veteran underwent x-rays to 
determine whether he had any asbestos related disease.  The 
radiologist indicated that there were no findings suggestive 
of asbestosis.  The radiologist indicated that there were 
some tiny granulomatous changes in the left and right upper 
lobes.  There were no pleural or diaphragmatic calcifications 
or plaques seen.  The radiologist diagnosed old granulomatous 
disease and the examiner indicated that this was "consistent 
with a subclinical remote history of tuberculosis, 
histoplasmosis or coccidiodomycosis, but NOT ASBESTOSIS" 
(emphasis in the original).  The examiner also indicated that 
upon review of a 2003 x-ray, there was no evidence of 
asbestosis and his PFTs were normal.  

The Veteran reported that many years back, he experienced 
occasional flecks of blood in his sputum, but was told it was 
due to sinus infection.  The examiner indicated that the 
chest x-ray supported an episode of granulomatous lung 
disease, and he indicated that this may be the source of the 
Veteran's reported hemoptysis.  The Veteran reported no 
subsequent episodes of hemoptysis.  The Veteran advised that 
he is not on any current pulmonary treatment other that his 
CPAP machine for his sleep apnea.  Physical examination 
revealed clear breath sounds with a very slight delay, if 
any, upon expiration, and no wheezing.  The examiner opined 
that it was less likely than not that any current sleep apnea 
problem began while the Veteran was on active duty.  He also 
opined that it is less likely than not that any respiratory, 
or other physical disorder, resulted from his exposure to 
asbestos during service.  

Upon review of the evidence as outlined above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for a respiratory 
disorder, including COPD, asthma, and sleep apnea.  As noted 
above, the STRs show no treatment for any respiratory 
complaints, nor is there treatment for coccidiodomycosis, 
which was listed as a possible cause of his old granulomatous 
disease, within one year of service discharge.  Further, the 
onset of the Veteran's complaints related to any respiratory 
condition was in the mid- to late 1990s-over 30 years 
following discharge from service.  There is no question that 
the Veteran currently experiences the above-noted respiratory 
disorders, but there is no medical evidence of record linking 
any currently diagnosed respiratory disorder to service.  
Moreover, there is no medical evidence of record linking any 
current respiratory disorders to the Veteran's alleged 
asbestos exposure.  In fact, the most recent 2009 VA 
examination revealed absolutely no asbestos related 
respiratory disease, and found no link between the Veteran's 
current respiratory disorders and service.  Absent a 
competent medical opinion linking the Veteran's current 
respiratory disorders to service, service connection must be 
denied.  

Finally, there has been no medical evidence linking the 
Veteran's respiratory disorders to any ionizing radiation.  
COPD, asthma and sleep apnea are not presumptive disease 
pursuant to 38 C.F.R. § 3.309(d).  Further, COPD, asthma and 
sleep apnea are not radiogenic diseases as contemplated by 
38 C.F.R. § 3.311(b)(2), and the Veteran has not cited or 
submitted competent scientific or medical evidence that the 
claimed conditions are a radiogenic disease.  Thus, no dosage 
data request need by made.  The Veteran does not meet the 
criteria for presumptive service connection as a radiation-
exposed veteran, nor is there evidence of direct service 
connection between the alleged radiation exposure and his 
current respiratory disorders.  As such, the Veteran is 
denied service connection for a respiratory disorder due to 
alleged radiation exposure, both directly and presumptively.  




ORDER

New and material evidence not having been received, the claim 
of service connection for a back disorder is not reopened and 
remains denied.

Service connection for a hiatal hernia/GERD is denied.

Service connection for a respiratory disorder, including 
COPD, asthma and sleep apnea, is denied.  


REMAND

Upon review of the evidence of record, and in light of the 
VCAA, the Board finds that the Veteran's claim of entitlement 
to service connection for depression must be remanded for 
further development.  

The Veteran has contended that he experiences depression 
secondary to his service-connected disabilities.  The Veteran 
is currently service connected for post-operative residuals 
of a pilonidal cyst excision and residuals of a surgical 
evacuation of hematoma mass from the left spermatic cord.  
The Veteran's STRs are devoid of any psychiatric treatment or 
reports of depression during service.  

During his September 2003 VA examination, the Veteran 
reported a history of depression.  The examiner diagnosed the 
Veteran has having mild depression and indicated that his 
symptoms "can be traced as related to service matters in 
terms of his ongoing anxiety and concern about having been 
exposed to possible radiation."  The examiner then noted 
that prior evaluations have indicated that the Veteran's 
radiation screening was negative based upon passing a 
screening for prostate cancer.  He also indicated that the 
Veteran's symptoms of depression "may well be related to 
exposure to radiation and, in another context in his medical 
chart, to possible asbestos exposure."  The examiner, 
however, did not provide an opinion as to whether any 
currently diagnosed depression is secondarily related to his 
service-connected disabilities.  Given the speculative nature 
of the examiner's opinion, as well as the absence of any 
opinion regarding depression was caused or aggravated by a 
service-connected disability, the Board finds that a remand 
is necessary for another VA examination to address the issue 
of secondary service connection and aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of any current psychiatric 
disorder.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder had its origin during service-
including any relationship to the alleged 
radiation and asbestos exposure.  The 
examiner should also provide an opinion as 
to whether any currently diagnosed 
psychiatric disorder was caused or 
aggravated by a service-connected 
disability.  All opinions expressed must 
be supported by complete rationale.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


